Smith, J. (dissenting):
This action is brought under the Employers’ Liability Act.* The. question of contributoiy negligence and of assumption of risk were properly submitted to the jury.
Plaintiff was, by the direction of defendant’s foreman, working with his hand under the printing press in dangerous proximity to the machinery, by which he was afterwards hurt. The natural effect of the sudden flying back of this lever within a few inches of the plaintiff’s person, although it could not reach him, was to- startle him to an extent by which he might be -thrown off his- guard as to the dangerous situation in which his hand was placed in performance of' defendant’s work. With full knowledge, then, of this dangerous situation, defendant permitted this lever to be insecurely fastened. If plaintiff’s evidence be true, this fact caused his injury. Whether, *15under such circumstances, permitting this lever so to remain was or was not an act of negligence was, I think, a question for the jury,' and their determination thereof cannot, in my judgment, be said to be against the weight of evidence.
■ Judgment and. orders reversed and new trial granted, with costs to appellant to abide event.

Laws of 1903, chap. 600.— [Rep.